GUIDRY, Judge.
The above numbered and entitled matter was consolidated for trial in the district court and on appeal with Robinson and Menier v. Louisiana Department of Highways et al., 353 So.2d 467 (La.App.3rd Cir. 1977), our docket number 6219 and Bergeron et al. v. Louisiana Department of Highways et al., 353 So.2d 469 (La.App. 3rd Cir. 1977).
The sole issue in this appeal concerns the liability of the Louisiana Department of Highways. For the reasons assigned in the companion case which bears our docket number 6219 we affirm the trial court’s determination that the Louisiana Department of Highways was free from negligence. Appellants are cast for all costs on appeal.
AFFIRMED.